office_of_chief_counsel internal_revenue_service memorandum number release date cc pa apjp b02 postn-134648-05 uilc date date third party communication none date of communication not applicable to dianne adelberg partnership technical advisor large midsize business from blaise g dusenberry special counsel administrative provisions and judicial practice ---------------------------------------- subject this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer partnership individual transferror partner holding trust holding corp redeemed partner business transferee partner purchaser state dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree ---------------------------------------- ------------------- ------------------------------------------ --------------------------- --------------------------------------- ------------------------------------------------------------------ --------------- ------------------------------------ ---------------------------------------------------- ---------------------------------------- ------------------ ------------ ------------------ ----------- ------------------ postn-134648-05 dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dollar_figurel issues ----------------- --------------- ------------------ --------------- ------------------ ------------------ ------------ whether the sale of an asset which is used in a trade_or_business and which has an overstated basis can cause an omission of gross_income which may trigger the six year period of limitations on assessment under sec_6501 whether taxpayer partnership made an adequate_disclosure of the nature and amount of the omitted items of gross_income on its return conclusions yes the sale of an asset which is used in a trade_or_business as opposed to being a good sold or a service provided in the course of that trade_or_business and which has an overstated basis can cause an omission of gross_income which may trigger the six year period of limitations on assessment no taxpayer partnership did not made an adequate_disclosure of the nature and amount of the omitted items of gross_income on its return based on our review of the return facts the transaction at issue is the --------return of taxpayer partnership and the omission of gain thereon from its sale of assets used in business to an unrelated party purchaser taxpayer partnership was created to hold the assets of business taxpayer partnership started operations on ------------------ the assets had been held by redeemed partner previously the basis for those assets was inflated in several steps described below the parties involved in these steps include individual who operates and indirectly owns business individual is also the grantor beneficiary of the transferor partner holding trust transferor partner holding trust owns holding corp which in turn owned redeemed partner initially redeemed partner owned an interest taxpayer partnership and transferor partner holding trust owned the other interest transferor partner holding trust also owns transferee partner step taxpayer partnership is created subsequently a disparity between inside and outside_basis in taxpayer partnership is manufactured when postn-134648-05 taxpayer partnership redeems redeemed partner’s interest in taxpayer partnership by issuing a promissory note which is guaranteed by transferor partner holding trust transferor partner holding trust includes this redemption note in its outside_basis under sec_752 step transferor partner holding trust transfers its interest in taxpayer partnership to transferee partner and taxpayer partnership makes an sec_754 election with an sec_743 adjustment step taxpayer partnership sells business to purchaser for cash after adjusting the basis of the assets pursuant to the sec_743 adjustment as a result of these steps the gain on the sale of the appreciate assets of business is deferred until payments on the redemption note are made the reporting taxpayer partnership filed a final as well as the initial year return for the period ------------------ to -------------------------- taxpayer partnership reports gain of dollar_figurea from form_4797 which an attachment shows includes dollar_figureb from the sale of the assets of business to purchaser although the first page of the form_1065 is an irs form most of the rest of the return was filed on state forms state schedule d-1 sales of business property shows the dollar_figurea and under the part headed ordinary gains and losses shows the dollar_figureb gain with the notation see attached the attachment shows a sale of goodwill trademarks on ------------------ ------------ with a gross_sales price of dollar_figurec depreciation allowed of dollar_figured and a cost of dollar_figuree and the resulting gain of dollar_figureb a statement is attached to the return labeled adjustment to basis_of_property resulting from sec_754 election the statement indicates an sec_743 adjustment of dollar_figuref the statement provides a balance_sheet dated -----------------------in two columns one in terms of tax adjusted_basis and the other in terms of value under the balance_sheet category liabilities capital the line item capital is shown as dollar_figureg in the tax adjusted_basis column and dollar_figureh in the value column the statement also shows the computation of adjustment to transferee partner basis in property and computes the dollar_figuref sec_743 adjustment as the difference between the dollar_figureg and the dollar_figureh following transfer of partnership_interest - dollar_figurei capital contributed - dollar_figurej and cash distribution - negative dollar_figurek leaving withdrawals and distributions of negative dollar_figurel law an attachment for the reconciliation of transferee partner’s capital shows the the omitted gain was reportable on a partnership return and therefore the six postn-134648-05 year period in i r c c is at issue i r c c provides for a six year statute_of_limitations where a tefra partnership omits from the calculation of gross_income shown on an income_tax return an amount properly includible therein which is in excess of of the gross_income stated in the return i r c c sets forth a special rule to extend the period of limitations prescribed by sec_6501 and both the definition of gross_income and the adequate_disclosure provision of sec_6501 are encompassed in i r c c 114_tc_533 omission of gross_income issue gross_income means the total of the amounts received or accrued from the sale_of_goods or services if such amounts are required to be shown on the return prior to diminution by the cost of such sales or services exceed sec_25 with the exception of sec_6501 where the statute carves out a special definition for trade_or_business gross_income from the sale_of_goods or services gross_income for purposes of sec_6501 is defined by reference to sec_61 see 101_tc_294 at note under sec_61 gain from the sale of real or personal_property is included in gross_income not the sale proceeds sec_6501 provides that in the case of a trade_or_business the term the service has the burden to establish that omission from gross_income taxpayers may attempt to rely on the supreme court’s decision in 357_us_28 colony held that gross_income under sec_6501's predecessor i r c ' c of the code equaled gross_proceeds but i r c ' c is distinguishable in colony the taxpayer's principal business was the development and sale of lots in a subdivision the taxpayer disclosed the gross_proceeds from the sale but overstated its cost_basis sec_6501 s current language show that after colony s transaction congress clarified the meaning of agross income such that while colony’s holding would remain the same under the current code it is not dispositive of the facts of the subject case sec_275 made no attempt to define gross_income but sec_6501 does in colony the supreme court found the language omits_from_gross_income an amount properly includible therein critical but ambiguous and looked to the legislative sec_61 includes in its nonexclusive list of items that constitute gross_income is a g ains derived from dealings in property at sec_61 treasury regulations further define these property gains as athe excess of the amount_realized over the unrecovered cost or other basis for the property sold or exchanged treas reg dollar_figure a which is in accordance with sec_1001 see 26_tc_30 aff’d 244_f2d_75 6th cir rev’d 357_us_28 postn-134648-05 history where it determined that in enacting sec_275 c congress manifested no broader purpose than to give the commissioner an additional two years to investigate tax returns in cases where because of a taxpayer's omission to report some taxable item the commissioner is at a special disadvantage in detecting errors u s pincite while the purpose of the extended assessment statute may remain the same it is no longer relevant whether an overstated basis puts the commissioner at a special disadvantage because the ambiguity regarding whether an overstated basis can create an omission of gross_income has been eliminated by sec_6501 sec_6501 applies colony s gross_receipts_test only to trade_or_business income arising from the sale of a good or service this partial definition implies that congress did not intend the gross_receipts_test to apply to other types of income colony’s income was trade_or_business income from the sale of a good and therefore sec_6501’s gross_receipts_test would have applied adequate_disclosure issue sec_6501 provides the amount omitted for purposes of the omission test does not include any amount disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item member are considered together with the taxpayer’s return to determine the amount omitted from gross_income if the taxpayer references such an entity on the taxpayer’s return 24_tc_755 accordingly information disclosed in a partnership return or the return of an s_corporation will be taken into consideration in determining whether an omitted item was adequately disclosed on the return of a partner or s_corporation shareholder for purposes of sec_6501 see 54_tc_1336 acq c b xxi aff'd per curiam 444_f2d_90 8th cir moreover if any first_tier_partnership or s_corporation properly references its interest in a partnership or s_corporation disclosures on the returns of those second tier entities are taken into the returns of partnerships_and_s_corporations of which the taxpayer is a see 273_f3d_402 n 1st cir whether colony's main holding carries over to sec_6501 is at least doubtful that section's first special rule adopts justice harlan's gross_receipts_test but only for sales of goods and services sec_6501 the arguable implication is that it does not apply under sec_6501 to other types of income but we need not resolve this issue the supreme court did not purport to explain how an interpretation under the code should incorporate its analysis apparently each party did look to the code for support but the court only comment and without doing more than noting the speculative debate between the parties as to whether congress manifested an intention to clarify or to change the code we observe that the conclusion we reach is in harmony with the unambiguous language of sec_6501 u s pincite the burden of going forward under sec_6501 shifts to the taxpayer postn-134648-05 account see 116_tc_31 concerning second tier_partnerships regarding adequate_disclosure hines v commissioner tcmemo_1989_17 aff’d without opinion 893_f2d_1330 3d cir citing 64_tc_460 acq 1976_2_cb_3 to prevail petitioner must prove that the income_tax return contained a statement adequate to apprise the commissioner of the nature and amount of the item omitted the tax_court has described the test of whether a taxpayer has adequately disclosed an omitted item as follows the proper application of the rule is whether an adjustment might be apparent from the face of the return to the elusive reasonable man hines presumably applying third circuit law see also university country club t c pincite the tax_court explains that the statement on the return providing the disclosure must be sufficiently detailed to apprise the respondent and his agents of the nature and amount of the transaction so that a decision as to whether to select the return for audit may be a reasonably informed one 98_tc_341 aff’d in part and rev’d in part on another issue 998_f2d_567 8th cir 88_tc_1020 university country club inc t c pincite as indicated by the first circuit in 273_f3d_402 1st cir the return must give the commissioner a reason to investigate further regarding the omitted income it is not enough that a taxpayer may string together a series of inferences that could have led to the discovery of omitted income in that case cc f western operations lp cc f was formed to sell interests in several partnerships cc f’s form_1065 omitted income arising from being relieved of a share of partnership liabilities upon the sale of several of the partnership interests cc f had attached the sch k-1 for the partnerships which showed its share of the liabilities of those partnerships the court however found that nothing in the form_1065 indicated the allocation of debt or other sales terms in rejecting the taxpayer’s contention that if the service had combined the amounts reported on the sch k-1s attached to the return the service would have been alerted to the omission because of the large discrepancy between the debt and the reported sales_price the court said in the end the safe_harbor provision of sec_6501 has to be read in light of its purpose namely to give the taxpayer the shorter limitations_period where the taxpayer omitted a particular income item from its calculations but disclosed it in substance the chain of inferences relied upon by western is simply too thin and doubtful to meet this requirement postn-134648-05 f 3d pincite analysis omission of gross_income but rather of an asset created by taxpayer partnership in the course of its trade_or_business that helps it sell goods or services accordingly taxpayer partnership has omitted gross_income adequate_disclosure the sale at issue in taxpayer partnership is not a sale of its goods or services the adequacy of disclosures depends on the nature of the omission we understand you have recommended two alternative grounds for disallowing the step-up_in_basis the alternatives are as follows any promissory notes given by the partnership to any of its purported partners did not constitute partnership liabilities for purposes of sec_752 as a result the purported assumptions of such obligations by the partners of the partnership did not result in an increase of the partners' bases in the partnership consequently the partnership may not increase the basis of the partnership property pursuant to sec_754 and sec_743 the increased basis may be disregarded for federal tax purposes under judicial doctrines including the economic_substance_doctrine and the step_transaction_doctrine in regard to the first ground taxpayer partnership’s return discloses that redeemed partner’s interest was redeemed the return does not disclose that the liability for the redemption note distributed to redeemed partner was assumed by transferor partner holding trust and that transferor partner holding trust increased its outside_basis by the amount of the note the disclosures regarding the sec_754 election and the sec_743 inside_basis adjustment do not provide any disclosures regarding the genesis of the outside_basis adjustment that generates the inside adjustment the disclosure of the sale of goodwill trademarks likewise discloses nothing about the outside_basis manufactured by the redemption note that ultimately inflated the disclosed cost_basis of the goodwill trademarks in regard to the second ground taxpayer partnership’s return lacks disclosures about the relation of the parties the return discloses that transferor partner holding trust transferred its interest to transferee partner the return does not disclose that transferor partner holding trust and transferee partner are ultimately owned by the same person moreover the return does not disclose that redeemed partner as well as transferor partner holding trust and transferee partner are ultimately owned by postn-134648-05 the same person in this regard we note the return of taxpayer partnership is at issue in a tefra proceeding and taxpayer partnership has no interest in another partnership or s_corporation and therefore no gross_income and with it disclosures to take into account under rose and harlan taxpayer partnership does not take into account the gross_income of its members and therefore any returns of the upper tiers and ultimate owner s are not taken into account large dollar amounts are disclosed for the sec_743 adjustment as well as for both the contributions to capital by transferee partner and the partnership_distributions to transferee partner however without a disclosure of the nature of the omission that relates to these amounts the disclosure is not adequate a large number on a return may suggest that the commissioner may wish to examine return we would agree that if the service performed an examination of taxpayer partnership’s return it would have uncovered the abusive transactions the fact that the service might decide to audit a return because of large dollar amounts does not satisfy the requirement that the taxpayer apprise the service of the nature and amount of the omitted item_of_gross_income sec_6501 requires that the disallowance be apparent on the return to a reasonable man to obtain the relief offered by sec_6501 the taxpayer must provide a disclosure that starts an investigation in the direction of the omitted item and not one that simply starts the service down a path without any notion of the item but that winds up at that item due to the examination efforts of the service common sense dispels any other approach the service cannot examine every return with large numbers if the taxpayer points to any disclosures in the subject case they should be of the latter type and the inferences expected from them should be too thin and doubtful to meet the requirements of sec_6501 see cc f western operations lp f 3d pincite case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call branch of administrative provisions and judicial practice at ------------------- ------- if you have any further questions
